Citation Nr: 1415984	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  13-04 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1952 to September 1956.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for bilateral hearing loss, rated at 80 percent disabling; and tinnitus, rated at 10 percent disabling.

2.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).






	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed regarding the duties to notify and assist, such error was harmless and will not be discussed.

II.  TDIU

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a TDIU, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, the Veteran claims that his service-connected disabilities prevent him from securing and maintaining substantially gainful employment; specifically, he refers to his difficulty of hearing verbal commands and using a telephone, and states that the severity of his service-connected disabilities interfere with his ability to perform physical and sedentary employment.  See November 2010 VA Form 21-8940; March 2011 notice of disagreement; April 2011 letter.  In his VA Form 21-8940, the Veteran reported that his level of education was to the 2nd year of high school with a G.E.D. and that he has not had any other education or training before or after he claims he became too disabled to work.  He also reported having last worked as a guard at the Missouri Department of Corrections from 1980 to 1995.  In a November 2010 VA examination, the Veteran reported that he drove a dump truck from 1956 to 1978.  A record from February 1960 notes that the Veteran also previously worked as a baker.

The Board notes that the March 2014 Appellant's Brief indicates that the Veteran has been receiving benefits from the Social Security Administration (SSA) since 1995.  However, there is no indication that this is based on his service-connected disabilities; a December 2010 inquiry is negative for a finding of a disability by the SSA, and the Veteran noted in May 2008 that he does not receive SSA disability benefits. 

The Veteran is currently service-connected for bilateral hearing loss, rated at 80 percent disabling; and tinnitus, rated at 10 percent disabling.  These ratings meet the schedular requirements for entitlement to individual unemployability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Furthermore, the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience because of his service-connected disabilities.  The pertinent medical evidence includes the reports and opinions from a March 2011 private examination and a November 2012 VA examination. 

An April 2011 letter from the audiologist who conducted the March 2011 examination states, in relevant part, that the Veteran's hearing loss will have a significant negative impact on his communication ability in the majority of his listening situations; it would pose a significant safety risk in any setting involving transportation, driving, or being around heavy or moving machinery; and would significantly impair his employability in most job assignments with or without adaptation.

The Veteran was afforded a VA audiological examination in November 2012.  The examiner considered the Veteran's reports that he cannot understand speech in many situations unless it is face-to-face, and he cannot understand his wife.  The examiner found that the Veteran's hearing loss impacts the ordinary conditions of the Veteran's daily life, including his ability to work.  Although the examiner found that hearing loss and tinnitus alone should not prevent the Veteran's employment in loosely supervised situation with limited public contact and reasonable accommodation, the Veteran's ability to communicate without face-to-face encounter would be severely limited.  He would have difficulty understanding speech on the telephone and in encounters with unfamiliar speakers.  The Veteran's hearing loss would affect both physical and sedentary employment that was dependent on verbal communication.   

In this case, the aforementioned medical examinations consistently reflect that the Veteran's hearing loss severely impacts his verbal communication abilities.  Although the November 2012 VA examination indicates that the Veteran may be capable of securing work in loosely supervised situations with limited public contact, the Veteran's documented education level, training, and previous work experiences as a prison guard, truck driver, and baker is inconsistent with this type of employment; the Veteran's ability to obtain and maintain substantially gainful employment has been dependent on his ability to communicate verbally, rather than working independently and secludedly.   See Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) ("[A] mere theoretical ability to engage in substantial gainful employment is not a sufficient . . . . The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.").

Accordingly, the evidence weighs in favor of a finding that the Veteran's service-connected disabilities are of such severity as to preclude his participation in substantially gainful employment.


ORDER

Entitlement to a TDIU is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


